DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 8/23/2021 is acknowledged. As indicated in the applicant’s reply, non-elected claims 2 and 4-11 will be treated as withdrawn as requested by the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a mobile phone.

Claim 22 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a laptop computer.

Claim 23 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a tablet computer.

Claim 24 contains the following limitation in question: 
 The system of claim 1, wherein the handheld device is a personal digital assistant.

Claim 25 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a walkie-talkie.

Claim 26 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a radio.

Claim 27 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a long-range communication device.

Claim 28 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a short-range communication device.
Claim 29 contains the following limitation in question: 
The system of claim 1, wherein the handheld device is a flashlight.

	Claims 21-29 are indefinite as they do not clearly define what handheld device is further limited by the dependent claim limitations, i.e. the first handheld device, the second handheld device, or both the first and second handheld devices.  
Independent claim 1 recites a first handheld device and a second handheld device. The dependent claim further limits a singular handheld device, but does not clearly recite which one of the first handheld device or second handheld device is intended to be further limited by the additional limitations. As such the above dependent claims are not clearly recited. 
As best understood by the examiner, since the claims only recite further limiting a singular handheld device, the examiner will interpreted the dependent claims to only limit one of either the first handheld device or the second handheld device. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 13, 17, 21-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255) and Wendt (US 2007/0241261).

Regarding claim 1, Rank discloses a system for identifying a state of a target of an industrial environment (see Abstract and paragraphs 0001-0003 and 0026: system for identifying the condition of a machine in an industrial system/environment, condition of the machine falls under the broad scope of a state of a target), the system comprising: 
a first handheld device including one or more sensors configured to record a first type of state-related measurement (see paragraphs 0019, 0022, and 0025: detection system may be include hand-held meters/sensors, detection system samples/records data that can be stored in memory, records vibration information, i.e. a first type of state-related measurement as the vibration is related to the state of the machine in the environment); 
a server that receives the first type of state-related measurement from the first handheld device, the server including intelligent systems configured to process the first type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target (see Abstract. Figs 3 and 4, and paragraphs 0029, 0049, 0052, and 0138: data processing occurs in the distant server, data processing includes comparing the received data with nominal vibration data, i.e. pre-recorded data, to identify the condition/state of the machine in the industrial environment). 

wherein the server receives the second type of state-related measurement from the second handheld device;
wherein the server is configured to process the second type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target; and 
update the pre-recorded data according to at least one of the first type of state-related measurement or the second type of state-related measurement.

She discloses a monitoring system for monitoring a state of machinery that includes updating pre-recorded data according to measured vibrational data, i.e. at least one of the first type of state-related measurement or the second type of state-related measurement (see Abstract and paragraphs 0029, 0116, and 0172-0173: system updates nominal vibration data, i.e. stored/pre-recorded data, according to the measured vibration data, i.e. the recited first type of state-related measurement).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank with the teachings of She, i.e. updating nominal vibration data of the machinery over time, for the advantageous benefit of allowing the comparison values to be adjusted over time to increase the accuracy of the abnormality/state determinations to account for minute changes in the vibrational characteristics of the target being monitored. 


wherein the server receives the second type of state-related measurement from the second handheld device; and 
wherein the server is configured to process the second type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target.  

Wendt discloses a handheld device, i.e. the recited second handheld device, including one or more sensors configured to record a type of state-related measurement, i.e. the recited second type of state-related measurement (see Abstract, Fig. 1, paragraphs 0005, 0045, 0049, and claims 48 and 69: handheld monitor for monitoring state-related environmental measurements, including industrial mishaps);
wherein a computer processor receives the second type of state-related measurement from the second handheld device (see paragraph 0051); and 
wherein the computer processor is configured to process the second type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target (see Fig. 23, paragraphs 0012-0013, 0055, 0064, and 0074, and claim 24: CPU receives measured signals and compares the data with pre-set, i.e. pre-recorded thresholds to identify the state, i.e. normal or abnormal/unsafe, also uses stored lookup tables in memory to identify temperature, humidity, and measurements values/states of the environment from the measured signals).

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She with the teachings of Wendt, i.e. adding a handheld safety monitor, for the advantageous benefit of monitoring the safety of the personal as well as the conditions of the machinery in an industrial environment. 
Once modified, i.e. adding the environmental safety indicator monitor of Wendt to the system of Rank, the modification would meet the limitations of the claimed first handheld device, i.e. machine vibration monitor of Rank, and second handled device, i.e. safety indicator of Wendt. Furthermore, since Rank uses a remote server configured to receive and process the measurement data and Wendt discloses remote environmental data collection, it would have been obvious to one with ordinary skill in the art to utilize to configure the server of Rank to receive and process the measurement data from the handheld device of Wendt.

Regarding claim 3, Rank discloses wherein the first type of state-related measurement is based on a vibration measured with respect to the target (see paragraphs 0019, 0022, and 0025: detection system may be include hand-held meters/sensors, detection system samples/records data that can be stored in memory, records vibration information, i.e. a first type of state-related measurement as the vibration is related to the state of the machine in the environment). 



Wendt discloses wherein the second type of state-related measurement is based on an electrical output measured with respect to the target (see Abstract and paragraphs 0008 and 0012: EMF is an electrical output measured in relation to the electrical signals present within the environment, radiation, and microwave measurements all fall under the broad scope of the claimed electrical output).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She with the teachings of Wendt, i.e. adding a handheld safety monitor, for the advantageous benefit of monitoring the safety of the personal as well as the conditions of the machinery in an industrial environment. 

Regarding claim 12, Rank, previously modified by She and Wendt, further discloses wherein the intelligent systems are configured to identify a maintenance action associated with the state of the target (see paragraphs 0001, 0021, and 0043-0044).

Regarding claim 13, Rank, previously modified by She and Wendt, further discloses wherein the one or more sensors of the first handheld device include an image sensor, wherein the recording of the first type of the state-related measurement using the image sensor is controlled by a camera vision system in communication with the first handheld device (see paragraphs 0017, 0019, and claims 1 and 7: camera for 

	Regarding claim 17, Rank does not expressly disclose wherein the intelligent system is configured to update the knowledge base responsive to an inconsistency determined between pre-recorded data and at least one of the first type of state-related measurement or the second type of state-related measurement. 

She discloses a monitoring system for monitoring a state of machinery that includes an intelligent system that is configured to update the knowledge base responsive to an inconsistency determined between pre-recorded vibrational data, i.e. the recited pre-recorded data, and the at least one of the first type of state-related measurement or the second type of state-related measurement (see Abstract and paragraphs 0029, 0116, and 0172-0173: system updates nominal vibration data, i.e. stored/pre-recorded data, according to the measured vibration data, i.e. the recited first type of state-related measurement, when there is a discrepancy between the pre-recorded data and the processed vibration data).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of Wendt with the teachings of She, i.e. updating nominal vibration data of the machinery over time, for the advantageous benefit of allowing the comparison values to be adjusted over time to increase the accuracy of the 

Regarding claim 21, Rank, previously modified by She and Wendt, further discloses wherein the handheld device is a mobile phone (see paragraphs 0017 and 0019).

Regarding claim 22, Rank, previously modified by She and Wendt, further discloses the handheld device is a laptop computer (see paragraphs 0017 and 0019).

Regarding claim 23, Rank, previously modified by She and Wendt, further discloses wherein the handheld device is a tablet computer (see paragraphs 0017 and 0019).

Regarding claim 27, Rank, previously modified by She and Wendt, further discloses wherein the handheld device is a long-range communication device (see paragraphs 0018 and 0030: includes cellular communications, i.e. long-range when compared to WiFi, Bluetooth, and NFC).

Regarding claim 28, Rank, previously modified by She and Wendt, further discloses wherein the handheld device is a short-range communication device (see paragraphs 0018 and 0030: WiFi, Bluetooth, and NFC).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Wendt (US 2007/0241261), and Lenz (US 2012/0191349).

Regarding claim 14 and 15, Rank, She, and Wendt do not expressly disclose a collective processing mind that transmits a command to at least one of the first handheld device or the second handheld device, wherein the collective processing mind includes a detector for detecting a near proximity of the target with respect to the at least one of the first handheld device or the second handheld device.

Lenz discloses a portable industrial environment measurement system (see Title and Abstract) a collective processing mind that transmits a command to at least one of a handheld measurement device, wherein the collective processing mind includes a detector for detecting a near proximity of the target with respect to the handheld measurement device (see paragraphs 0058 and 0094: location detection device, i.e. the recited collective processing mind, may activate, i.e. transmit a command, to the handheld measurement device to perform its measurement when detecting that a boundary has been reached, i.e. detecting a near proximity to the target area).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Lenz, i.e. using a separate location determination system to activate the measurement apparatus of Rank, for the advantageous benefit of automating the data collection process when the handheld sensor reaches a specified location. 
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Wendt (US 2007/0241261), and Tiwari (Energy-Efficient Wireless Sensor Network Design and Implementation for Condition-Based Maintenance).

Regarding claim 14 and 16, Rank, She, and Wendt do not expressly disclose a collective processing mind that transmits a command to at least one of the first handheld device or the second handheld device, wherein the collective processing mind uses adaptive scheduling to control a continuous monitoring of the target using the at least one of the first handheld device or the second handheld device.

Tiwari discloses a portable industrial environment measurement system (see Title and Abstract) a collective processing mind that transmits a command to at least one remote sensing device, wherein the collective processing mind uses adaptive scheduling to control a continuous monitoring of the target using the at least one remote sensing device (see Abstract, page 12 7.2.2, and page 16 8.1: base station performs adaptive scheduling to achieve a continuous collection of data from a plurality of sensor nodes).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Tiwari, i.e. using adaptive scheduling to collected data from the previously discussed plurality of sensors, i.e. first and second handheld devices, for the advantageous benefit of optimizing the data collection process. Once modified, the modification would result in . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Wendt (US 2007/0241261), and Abado (US 2018/0260733).

Regarding claims 18, 19, and 20, Rank, She, and Wendt do not expressly disclose wherein the knowledge base includes a training data set used to train a machine learning aspect of the intelligent systems. 

Abado discloses a system for monitoring machines in an industrial environment with a knowledge base includes a training data set used to train a machine learning aspect of the intelligent systems (see Abstract and paragraphs 0034-0035). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Abado, i.e. training a machine learning data processing algorithm, for the advantageous benefit of efficiently and accurately identifying the state of machines in an industrial environment using a machine learning algorithm. 



Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Wendt (US 2007/0241261), and Gerth (Issues with the Use of the BlackBerry PDA at UVic And a Proposal to Evaluate Alternatives).

Regarding claim 24, Rank discloses wherein the handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Wendt do not expressly disclose wherein the handheld device is a personal digital assistant.

Gerth discloses a mobile phone/handheld device that is a personal digital assistant (see page 1 Introduction, page 2, and page 4 Conclusion: The BlackBerry Smart Phone that functions as a personal digital assistant (PDA)). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Gerth, i.e. adding a PDA to the mobile phone of Rank, for the advantageous benefit of providing enhanced scheduling functions to the user operating the handheld device. 

Regarding claim 25, Rank discloses wherein the handheld device is a mobile phone (see paragraphs 0017 and 0019).



Gerth discloses a mobile phone/handheld device that is a walkie-talkie (see page 1 Introduction and page 2, and page 4 Conclusion: The BlackBerry Smart Phone with walkie talkie).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Gerth, i.e. adding a walkie-talkie to the mobile phone of Rank, for the advantageous benefit of adding an additional means of communication to the handheld device. 

Regarding claim 26, Rank discloses wherein the handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Wendt do not expressly disclose wherein the handheld device is a radio. 

Gerth discloses a mobile phone/handheld device that is a radio (see page 1 Introduction and page 2, and page 4 Conclusion: The BlackBerry Smart Phone with MiKE/walkie talkie that permits two-way radio communication, claimed radio).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Gerth, . 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Wendt (US 2007/0241261), and Chen (Optical design of the Fresnel lens for LED-driven flashlight).

Regarding claim 29, Rank discloses wherein the handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Wendt do not expressly disclose wherein the handheld device is a flashlight.

Chen discloses a mobile phone/handheld device that is a flashlight (see page 712 – Introduction, and page 719 – Conclusion: discloses a flashlight for a smartphone). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Rank in view of She and Wendt with the teachings of Chen, i.e. adding a flashlight, for the advantageous benefit of providing a means to provide light for better visibility in darkness. 




Response to Arguments
In response to applicant’s election of species 2 and request to withdraw claims 2 and 4-11, claims 2 and 4-11 are considered to be withdrawn and elected claims 1, 3, and 12-29 have been addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865